Citation Nr: 0103246	
Decision Date: 02/02/01    Archive Date: 02/14/01	

DOCKET NO.  97-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for a chronic low back 
disability.

3.  Entitlement to an increased evaluation for chronic right 
knee strain, currently evaluated as 10 percent disabling, 
based on disagreement with the original rating action.

4.  Entitlement to a compensable rating for right leg shin 
splints, based on disagreement with the original rating 
action.

5.  Entitlement to a compensable rating for left leg shin 
splints, based on disagreement with the original rating 
action.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from February 1984 
to November 1986 and from April 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
VARO in Lincoln, Nebraska, which, in pertinent part, denied 
service connection for left knee strain and lumbosacral 
strain.  Service connection for chronic right knee strain was 
granted and a 10 percent disability rating was assigned, 
effective January 10, 1995, the date of receipt of the 
veteran's claim for disability benefits.  Service connection 
for right leg and left leg shin spints was granted and a 
noncompensable (0%) disability rating was assigned, for each 
leg, effective January 10, 1995. 

Most recently, the veteran was assigned a temporary total 
disability rating for convalescent purposes for 
hospitalization for her right knee disability, effective 
January 4, 1999.  However, a review of the evidence of record 
discloses that there is no medical documentation as to the 
exact nature and status of the veteran's right knee 
disability following her discharge from VA hospitalization in 
January 1999 for right knee arthroscopy.  At the time of 
discharge from the John Cochran VA Medical Center in 
St. Louis, Missouri, on January 4, 1999, it was indicated the 
veteran was to be seen for followup purposes in 10 days.  
However, there is no report of record regarding any follow-up 
visit.

With regard to the claimed disabilities for which service 
connection is being sought, there is no medical evidence of 
record directly addressing the issue of whether the veteran 
has a chronic left knee disability and/or a chronic low back 
disability attributable to service-connected right knee 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist a veteran in 
obtaining available facts and evidence to support a claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist includes obtaining copies of all records 
under the control of VA.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  When the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist in 
developing facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses and dates of treatment of all 
medical care providers, both VA and 
private, who have treated the veteran for 
bilateral knee disabilities, shin 
splints, and a back disability since 
1996.  Upon receipt of this information, 
and following the securing of any 
necessary releases, the RO should obtain 
these records.  Of particular interest 
are any records pertaining to reported 
treatment of the veteran at the John 
Cochran VA Medical Center in St. Louis, 
Missouri, since January 1999.

2.  Then, the veteran should be afforded 
a VA examination by an appropriate 
specialist to identify the nature and 
extent of right knee disability, left 
knee disability, shin splints, and back 
disability present and, if so, whether 
any left knee and/or back disability is 
related to the service-connected right 
knee disability.  The veteran's claims 
file, including all records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
in conjunction with the examination.  
Following review of the claims file, the 
examiner is requested to note in the 
opinion that such review has been 
accomplished.  All tests and studies 
deemed helpful by the examiner should be 
conducted and the results made available 
to the examiner for review.  The examiner 
is requested to identify specific 
diagnoses pertaining to all pathology 
regarding the knees, legs and the low 
back.  The examiner is requested to 
identify, as accurately as possible, left 
knee disability and/or back disability, 
and form and present a definite opinion 
as to whether any disability is related 
to the service-connected right knee 
disability.  A complete rationale for all 
opinions expressed should be fully 
explained.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


